Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections – 35 USC 112

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 1, the phrase, “at least one functional layer disposed above and/or the substrate layer” is indefinite.  It is unclear what is mean by disposed above and/or the substrate.  For examination purposes, the phrase is being interpreted as disposed above and/or the below the substrate layer.
	Claims 2-13 and 15 are rejected as being dependent upon instant claim 1.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 1, 3-4, 6-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 13 of U.S. Patent No. 16/631450. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claims 1 and 13 of copending ‘450. Although copending ‘450 does not explicitly disclose a molding optimizing agent, the elastomer coupling agent of copending ‘450, can function as a molding optimizing agent.  In claim 1 of the instantly claimed invention, the phrase, “obtained by polymerizing a polyol, an unsaturated polycarboxylic acid and an amino acid, treating the resultant polymers with a halogenating agent, and polymerizing the resulting halogenated product with maleic acid” introduces a process limitation to the product claim. 
	For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a substrate layer and a layer disposed on the substrate layer, where the substrate layer comprises PVC, 


Cited Reference

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  HUANG et al. CN106223569A (claims 1-40, description, paragraphs [0007]-[0221]) is considered to be the prior art closest to the present application, discloses a composite floor, which includes a base material board and an upper surface functional layer covering the upper surface of the base material board, the components of the base material board include stone powder or wood chips, and plastic, wherein, the plastic is PVC, the base material board comprises 100 parts of PVC, 50-80 parts of perlite, 210-270 parts of stone powder or wood chips, 2-6 parts of a stabilizer, 0.2-0.8 part of stearic acid, 0.2-0.8 part of PE wax, 1-5 parts of chlorinated polyethylene, 0.5-2 parts of ACR modifier, 1-5 parts of titanium dioxide, and 0.01-0.05 part of an OB-1 whitening agent, the upper surface functional layer is one of veneer, bamboo-wood composite board, calcium carbonate board, calcium silicate board, gypsum board, organic glass, metal board, plastic board and foam board, the upper surface functional layer and the base material board are bonded by an adhesive, the composite board further comprises a lower surface functional layer covering the lower surface of the base material board, the lower surface functional layer .


Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LAWRENCE D FERGUSON/Examiner, Art Unit 1781